Citation Nr: 0709571	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

After it issued its statement of the case (SOC) in July 2005, 
the RO obtained additional VA outpatient records dated 
between June 2004 and September 2005 in connection with 
another claim.  It did not issue a SSOC after receipt of this 
evidence.  See 38 C.F.R. §§ 19.31(b) (the RO will issue a 
SSOC if it receives "additional pertinent evidence" after 
the most recent SOC has been issued).  As these VA treatment 
records concern treatment for cardiovascular problems and not 
PTSD, the Board concludes that they are not pertinent to the 
current appeal.  

Also, the veteran, at his February 2006 hearing, raised the 
issue of service connection for erectile dysfunction.  This 
matter is not before the Board on appeal and is referred to 
the RO for the appropriate action. 


FINDING OF FACT

PTSD is manifested by no more than reduced reliability and 
productivity in occupational and social tasks due to such 
symptoms as anger, insomnia, nightmares, depression, 
irritability, exaggerated startle response, hypervigilance, 
avoidance of crowded situations, flashbacks and non-violent 
impaired impulse control. 


CONCLUSION OF LAW

Schedular criteria for an initial disability evaluation 
higher than 50 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the July 2004 rating decision 
granting service connection and assigning an initial 50 
percent rating for PTSD, effective from March 26, 2003.  
Therefore separate, "staged" ratings may be assigned for PTSD 
from such date as evidence warrants.  Fenderson v. West,  12 
Vet. App. 119, 126 (2001).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321, 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  As a 50 percent rating is in effect, the next  
higher (70 percent) rating is assigned with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (regarding 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The May 2004 VA PTSD examination report and VA outpatient 
group and individual therapy notes from August 2002 to March 
2004 have been reviewed.  Additionally, the Board has 
considered statements and testimony by the veteran and a 
statement from a Vietnam comrade.  The veteran's chief 
complaints as reported include anger, insomnia, nightmares, 
depression, irritability, exaggerated startle response, 
hypervigilance, avoidance of crowds and activities, 
restricted range of affect, and flashbacks.  The record 
indicates that the veteran began treatment for PTSD in August 
2002, which included weekly PTSD group therapy, individual 
sessions, and medication.  

According to the May 2004 VA examination report, mental 
status examination revealed that the veteran was oriented to 
person, place and time.  He was reported to be able to 
maintain personal hygiene and the basic activities of daily 
living.  His demeanor was noted as appropriate.  His speech 
was clear, coherent and nonpressured.  Cognition was reported 
as grossly intact.  The examiner stated that there was no 
impairment of thought processes or communication and he 
denied any history of panic attacks.  The veteran denied any 
suicidal ideation or any homicidal thoughts presently or in 
the past.  There was no evidence of delusions or 
hallucinations, inappropriate behavior or homicidal ideation.  
The veteran complained of age-related memory impairment but 
on gross examination remote memory and present and immediate 
recall were reportedly fine.  As to mood, the examiner noted 
that the veteran got depressed sometimes.  The VA examiner 
confirmed the veteran's complaints of anger, insomnia, 
irritability, self-imposed isolation when angered, 
hypervigilance, inappropriate impulse control, nightmares and 
flashbacks.  His symptoms were described as moderate in 
severity and chronic in duration.

Overall, the evidence is not commensurate with most of the 
criteria for a 70 percent rating or higher.  The record does 
not reflect that the veteran has evidenced any obsessional 
rituals which interfere with routine activities.  There is 
also no evidence of spatial disorientation or illogical, 
obscure or irrelevant speech.  At all times, the veteran has 
been reported as alert and oriented.  The 2004 VA examiner 
found that the veteran's cognitive functions were grossly 
intact, and his speech was clear, coherent and nonpressured.  
There was no finding of spatial disorientation or unorganized 
or illogical thought.  Moreover, a review of VA treatment 
records indicates that the veteran had no difficulty verbally 
expressing his feelings, thoughts, or engaging in supportive 
verbal behavior while in group therapy. According to the 
veteran and VA treatment records, he has had no current or 
past suicidal ideation.  While there has been an indication 
in the record of lack of impulse control and thoughts of 
hurting others when provoked, the veteran testified in 
February 2006 that he does not follow through with violence.  
Instead, he testified that he adapts to such stressful 
circumstances by leaving the situation, thus showing his 
ability to adapt to stressful situations by taking time for 
himself.  Moreover, the veteran specifically denied any 
homicidal tendencies during the VA examination.  The record 
also reflects that the veteran has difficulty adapting to 
stressful circumstances such as social and work situations.  
However, his testimony and his 2004 VA examination indicate 
that he functions in a marriage, engages in outside social 
activities with friends, and performs in a long term 
employment position.  As to personal appearance and hygiene, 
the 2004 VA examination indicates the veteran was able to 
maintain personal hygiene and the basic activities of daily 
living.  

There has been no showing of near-continuous panic or 
depression affecting the veteran's ability to function 
independently, appropriately and effectively.  In his 2004 VA 
examination, the veteran denied any history of panic attacks.  
His mood was noted as sometimes depressed but there is no 
indication from the record that this occasional depression 
affected his ability to function independently, appropriately 
and effectively.  The 2004 VA examiner found the veteran was 
alert to time, place and person and he reported no impairment 
of thought processes, communication or memory.  VA outpatient 
records as confirmed by the veteran show that he consistently 
attended and actively participated in weekly PTSD therapy 
clinic meetings.  The VA treatment records continuously noted 
that the veteran had no at risk behaviors.  While the veteran 
has reported that he avoids social situations, such as 
crowded events, there is no indication that he is unable to 
function appropriately, effectively and independently around 
his wife and family, and in other social situations such as 
therapy and spending time with friends.

In terms of social functioning, the veteran testified at his 
February 2006 hearing that he has been in two marriages, the 
first for 26 years.  He describes his second marriage as 
better than the first.  He testified that little things in 
his marriage irritated and angered him.  He indicated that he 
is not close to his children from his first wife. 
Nonetheless, he stated that he was never physically abusive.  
He testified that during periods of frustration he was able 
to adjust to the situation by self-imposed isolation.  The 
veteran described himself as hypervigilant in crowded 
situations.  Nonetheless, the record reflects that the 
veteran has healthy relationships with friends and former 
Vietnam comrades.  He reported going to frequent golf outings 
with his friends and other social activities.  Also, as 
discussed above, he actively contributes to his weekly PTSD 
therapy sessions.  Despite the noted impairment, the veteran, 
overall, appears to be able to function in areas of judgment, 
thinking, and general social situations contributing 
positively to VA group therapy, friendships and marital life.  
Moreover, it appears from the record that the veteran has 
been able to function appropriately and cooperatively in all 
situations concerning VA mental care and examination.  
Furthermore, there is no indication that he has trouble in 
performing daily activities.  Thus, the evidence supports a 
conclusion that, interpersonally, the veteran seems to be 
functioning well despite his psychiatric symptoms. 

Furthermore, in terms of occupational functioning, the 
veteran gave a history of working for an audio-visual 
department for some 20 years.  During his February 2006 
hearing, he testified that he had never gotten along with his 
boss and had trouble at times with his co-workers.  However, 
he stated that he performed most of his work alone and has 
never been demoted for his behavior.  At his 2004 VA 
examination, he reported that his boss was also a veteran and 
understood his behavior when inappropriate.  

The veteran's Global Assessment of Functioning (GAF) scale at 
the May 2004 VA PTSD examination was 55.  Although a GAF 
score of 45 was made during the veteran's initial assessment 
in September 2002 at a Vet Center, VA treatment records in 
2003 indicate a consistent GAF score of 65 for several 
visits.  GAF is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
A score of 100 represents superior functioning in a wide 
range of activities and no psychiatric symptoms.  A score 
between 41 and 50 indicates serious psychiatric symptoms 
(suicidal ideation, severe obsessional rituals, occasional 
panic attacks) or serious impairment in social, occupational, 
or school functioning.  A score of 51 to 60 indicate moderate 
symptoms and moderately impaired occupational and social 
functioning.  Scores falling between 61 to 70 indicate some 
mild symptoms or some difficulty in social, occupational or 
school functioning but generally functioning pretty well, 
having some meaningful interpersonal relationships.

Comparing the symptomatology described during the 2003 VA 
treatment and the 2004 VA examination report with that 
described in the 2002 Vet Center pre-treatment initial 
assessment shows that the veteran's symptoms appear to be 
improving.  Moreover, this observation is echoed in the 
veteran's testimony where he testified that he feels he has 
improved overall in his psychological functioning.  
Clinically, the veteran does not have manifestations of most 
of the symptoms associated with more significant psychiatric 
impairment that would support the claim for a higher rating.  
Other than the above reports of difficulty in social and work 
situations and impaired yet nonviolent impulse control, the 
evidence is negative as to such symptoms as panic attacks, 
obsessional rituals, actual ideation or intent as to self-
injury or harm to others, illogical speech, and reality or 
perceptual disturbances, which could correspond to GAF scores 
of 50 or below.  As such, based on a review of the various 
GAF scores within the context of the whole clinical record, 
the Board is not sufficiently convinced that the lowest 
scores assigned accurately reflect the extent of psychiatric 
impairment.  The totality of the evidence most closely 
indicates moderate impairment. 

Thus, based on the foregoing, the Board does not find an 
adequate basis to assign a 70 percent or higher rating for 
PTSD.  While the veteran appears to be lacking in his ability 
to establish and maintain effective social interaction, he 
has shown the ability to function in two marriages, maintain 
long-term friendships, and actively contribute to group 
therapy.  He expresses no suicidal ideation, and there is no 
indication that he is in a near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  The veteran maintains 
personal hygiene and has at all times been alert and 
oriented.  He has shown that he can adapt to stressful 
circumstances at home and avoids unprovoked periods of 
violence.  The record does not support a conclusion that the 
PTSD alone produces total occupational and social impairment.  
The veteran does not exhibit such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule does not apply 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 4.3.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's September 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the July 2004 rating decision that granted service 
connection.  The veteran has not been specifically provided 
with information concerning effective dates of awards, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  Nonetheless, once he filed a 
notice of disagreement with the initial rating, he was 
properly provided with information concerning the disability 
evaluation criteria in the statement of the case.

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran a VA examination and obtaining VA 
treatment records.  


ORDER

A higher initial disability rating for post traumatic stress 
disorder is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


